Citation Nr: 1803813	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  11-22 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as due to diabetes mellitus, type II.

2. Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Dean, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the issues on appeal.

On April 2010 VA examination, the examiner stated that erectile dysfunction was not related to diabetes as the conditions were concurrent, and sleep apnea was not caused by diabetes.  However, opinions have not been provided regarding aggravation.  Therefore, new examinations with etiological opinions should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the sleep apnea and erectile dysfunction on appeal.

2. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of sleep apnea.  Based on the record, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has sleep apnea related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has sleep apnea that is proximately due to his service-connected diabetes mellitus, type II?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has sleep apnea that has been aggravated by his service-connected diabetes mellitus, type II?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA evaluation of the Veteran to ascertain the etiology of erectile dysfunction.  Based on the record, the examiner should provide a response to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has erectile dysfunction related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has erectile dysfunction that is proximately due to his service-connected diabetes mellitus, type II?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has erectile dysfunction that has been aggravated by his service-connected diabetes mellitus, type II?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




